USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 92-2412                                    WESTON J. STOW,                                Plaintiff, Appellant,                                          v.                     WARDEN, NEW HAMPSHIRE STATE PRISON, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                [Hon. Martin F. Loughlin, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                              Torruella, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Weston J. Stow on brief pro se.            ______________            Jeffrey R. Howard, Attorney General, and Ann F. Larney,  Assistant            _________________                        _____________        Attorney General, on brief for appellees.                                 ____________________                                     June 9, 1993                                 ____________________                                   Per  Curiam.    Plaintiff argues  that  the  inter-                      ___________            library loan system provides him constitutionally  inadequate            access to  Massachusetts courts  because he  can only  obtain            materials for  which he provides  an exact case  or statutory            citation.  See,  e.g., Cepulonis v. Fair, 732 F.2d  1, 4 (1st                       ___   ____  _________    ____            Cir. 1984) (criticizing  exact citation system because  it is            unrealistic to expect a prisoner  to know in advance  exactly            what materials he needs).                      The sole support  plaintiff provided for his  claim            that exact  citations  are  required  was  a  letter  from  a            librarian  asking plaintiff to  be "as specific  as possible"            and to make  sure that caselaw  and statutory citations  were            copied  accurately.  Plaintiff  did not, for  example, submit            copies  of inter-library loan requests which had been refused            because not in exact citation form.                      The  district  court   did  not  err  in   granting            defendants'  motion for summary  judgment.  That  a librarian            asked plaintiff to be  as specific as possible  and cautioned            him  to check the  accuracy of any  citations plaintiff might            copy  does not  indicate that  Massachusetts  officials would            respond  only to  exact citation requests  or would  not help            plaintiff  identify what he  needed were plaintiff  unable to            supply  citations.   Consequently,  in  the  context  of  the            present suit, which  was essentially a  facial attack on  the            inter-library  loan  system,   the  court  correctly  entered                                         -2-            judgment  for defendants.   Our ruling is  without prejudice,            however,  to  a future  lawsuit,  should  plaintiff encounter            specific  problems  utilizing the  inter-library  loan system            amounting to the level of a denial of access to Massachusetts            courts.   See, e.g., Corgain  v. Miller, 708 F.2d  1241, 1251                      ___  ____  _______     ______            (7th  Cir. 1983) (upholding  facial adequacy of  access plan,            but not foreclosing future challenge to plan as implemented).                      Affirmed.                      ________                                         -3-